 RALPH 0. WIGGER, INC.RalphO. Wigger,Inc.andLocal169, UnitedBrotherhood of Carpenters&Joiners ofAmerica, AFL-CIO. Case AO-104.June19,1967ADVISORY OPINIONThis is a petition filed on March 22, 1967, byRalph O. Wigger, Inc., herein called the Employer,for an Advisory Opinion in conformity with Section102.98 and 102.99 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended.On May 24, 1967, Local 169, United Brotherhood ofCarpenters & Joiners of America, AFL-CIO, hereincalled the Union, filed a response requesting theBoard to deny the petition for Advisory Opinion.Thereafter on June 2, 1967, the Employer filed areply to the response.In pertinent part, the petition, response, and replyallege as follows:1.A complaint for an injunction against the Unionand two inviduals was filed by the Employer in theCircuit Court for the Twentieth Judicial Circuit, St.Clair County, Illinois, herein called the State Court,having Docket No. Civ. 67-5823. When the StateCourt granted the Union's motion to dismiss thecomplaint on the ground that all matters allegedthereinwere preempted by the National LaborRelations Board Act, the Employer filed a notice ofappeal.2.The Employer, a corporation incorporated anddoing business only in the State of Illinois, isengaged in residential and apartment houseconstruction.3.Upon a charge filed by the Employer againstthe Union in Case 14-CC-415, Joseph H. Solien, theBoard's Regional Director for Region 14, refused toissue an unfair labor practice complaint "because itappears the operations of the Employer do not meetany appropriate standard of the Board for assertingjurisdiction ...." Thereafter, on March 8, 1967, theGeneral Counsel denied the Employer's appeal fromthis refusal to issue a complaint on the ground that"[t]he operations of Wigger during 1966, even whenconsideredtogetherwiththeoperationsofsecondary employers at the locations affected by thealleged conduct herein, were insufficient to meetany applicable Board standard for the assertion ofjurisdiction. Cf.Madison Building & ConstructionTrades Council, 134NLRB 517."4.According to the Employer, it filed with theBoard in Case 14-CC-415 the following commercedata which it alleges to be still current and accurate.During the past calendar or fiscal year, theEmployer's totaldollarvolumeofsalesorperformance of services did not equal or exceed$500,000,butconsistedof$150,000worth of537apartmentconstructionfor its own purposes(apartmentsto be rented by the Employer).Duringthatsameperiod,its sales orservices rendered toemployers outside the State of Illinois or to localemployers, who in turnmade salesto employersoutside the State, did not exceed $50,000 and "infact,was none." Further, during the fiscal period,the Employer made approximately $4,000 worth ofout-of-State purchases of goods or services andapproximately $25,000 local purchases of goods orserviceswhich originated outside the State ofIllinois.5. In its response, the Union generally denies thecurrency and accuracy of the Employer's commercedataandallegestheabsenceofaformalpresentation or a hearing as to the commerce dataand the Employer's business.6.There is no representation or unfair laborpractice proceeding involving the same labor disputepending before the Board.On the basis of the above, the Board is of theopinion that:1.The Employerisanenterpriseengaged inresidential and apartment house construction solelywithin the State of Illinois. For purposes of thisAdvisoryOpinion,we shallassumethattheEmployer may be a retail or a nonretail enterprise.2.The Board's current standard for the assertionof jurisdiction over retail enterprises within itsstatutory jurisdictionisan annualgross volume ofbusiness of at least $500,000(Carolina Supplies andCement Co.,122 NLRB 88, 89); while the currentnonretailstandard requiresan annual mininum of$50,000 out-of-State inflow or outflow, direct orindirect(SiemonsMailing Service,122 NLRB 81,85).3.Except for the Union's general denial of theaccuracy and currency of the Employer's commercedata and its claim that there has not been a formalpresentation or a hearing with respect thereto, theaccuracy and currency of the information suppliedby the Employer has not been impeached orseriously placed in doubt. In these circumstances,we rely upon this information for the purposes ofrenderingan Advisory Opinion. As it does notappear that the Employer's annualgross volume ofbusinessexceeds $500,000 or that its annual out-of-State inflow or outflow, direct or indirect, amounts to$50,000, the Board's discretionary standard for theassertionof jurisdiction over retail or nonretailenterprises has not been met.Accordingly, the parties are advised, underSection 102.103 of the Board Rules and Regulations,Series 8, as amended, that, on theallegationssubmitted herein, the Board would not assertjurisdiction over the Employer's operations.165 NLRB No. 95